DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The declaration under 37 CFR 1.132 filed 03/25/2022 is insufficient to overcome the previous 35 USC §103 rejections as set forth in the last Office action because:
See response to arguments, which addresses data shown in declaration.

Applicant's arguments, filed 03/25/2022, with respect to the previous 35 USC §103 rejections have been fully considered but they are not persuasive. Applicant argues unexpected results, and the teachings of the Kim reference.
Applicant argues that Kim teaches that the combination of a silyl group and a phenyl group provides steric hindrance and prevents the triplet-triplet extinction.
This line of reasoning is entirely inconsistent with Kim’s teachings; in context, the silyl group and the phenyl group both independently confer this benefit (emphasis added):
[0053] The introduction of a bulky substituent such as the —SiR17R18R19 and the phenyl group may make a ligand have an overall three dimensional shape, and accordingly, a dopant as a luminous material also has a bulky three dimensional structure suppressing interactions among molecules and thus, may realize a device having excellent life-span characteristics and luminous efficiency.

“[a] bulky substituent such as…” makes it clear that each of the following substituents are each, independently bulky substituents, and each of the above substituents independently provides the aforementioned benefits. The idea that one is supposed to infer that each of the very bulky substituents somehow only provides the benefits imparted by the introduction of a very bulky substituent when both of the very bulky substituents present is entirely inconsistent with the disclosure of Kim. Kim clearly suggests that bulky substituents are advantageous in general, and SiR17R18R19 is a bulky substituent, and a reference is prior art for all that it teaches.
This same advantage is seen in devices is achieved with adding only silyl groups, and we’ve gone over this time and time again over previous rounds of prosecution. For example, see Lee, et al. "Improved performance of solution-processable OLEDs by silyl substitution to phosphorescent iridium complexes." Synthetic metals 162.21-22 (2012): 1961-1967, cited in parent application (emphasis added):
The advantage of Ir(Si-bppy)2(acac) can therefore be understood as follows. By introducing silyl substituents, the solubility of the iridium complex becomes increased, and the increased solubility of Ir(Si-bppy)2(acac) is advantageous to form uniform film after spincoating. Furthermore, the bulky silyl substituents would prevent from crystallization or aggregation of the iridium complexes inside the film. Because the microscopic non-uniform sites inside the organic film can act as traps in OLEDs, it is especially important to get uniform film in small-molecule-based OLEDs. In addition to the film-forming properties, the bulky silyl substituents can also prevent exciton quenching by increasing the dopant–dopant distances. Silyl substitution at the pyridine ring of the ligand is therefore a simple but useful strategy to the development of solution-processable iridium-based emitting materials.

In this paper, we investigated the effect of silyl substitution to iridium-based green emitting phosphorescent materials for the purpose of enhancing solution-processable OLED device performances. Two kinds of iridium complexes, Ir(Si-bppy)2(acac) and Ir(bppy)2(acac), with similar chemical structures but with or without substitution have been designed and synthesized. The optical and electrochemical properties of the two iridium complexes were characterized by UV–vis spectroscopy, PL emission spectroscopy and cyclic voltammetry. The two compounds showed very similar optical and electrochemical properties which are believed not to lead to serious difference in charge injection or transport in OLED devices. Contrary to these slight differences in optical and electrochemical characteristics, there was a large difference between the two compounds when applied to solution-processed OLEDs. By combining host, dopant and charge-transporting additives in the single emitting layer, both of the two OLED devices showed low turn-on voltage (3.0 V or less) and high luminance (up to around 30,000 cd/m2). However, the maximum current efficiency of OLED device was increased from 18.0 cd/A to 24.5 cd/A as a result of silyl substitution. This enhancement of OLED device performance can be attributed to the increased solubility and processability of Ir(Sibppy) 2(acac). Furthermore, the existence of bulky silyl substituents can also reduce intermolecular interaction of the compounds and prevent exciton quenching during OLED operation. Combining all these results, we suggest silyl-substitution at the pyridine ring of the ligand as a useful strategy to improve the OLED device performance of iridium complexes, especially in solution-processing. 

…or Jung, et al. "A green emitting iridium (III) complex with narrow emission band and its application to phosphorescence organic light-emitting diodes (OLEDs)." Organic Electronics 10.6 (2009): 1066-1073:
Triarylsilyl moieties are known for high chemical stability as well as improved solubility, and thus give improved efficiency compared to alkyl substituents in OLEDs. However, triarylsilyl possess some drawbacks such as lower yield, complexities in synthesis, a delicate purification process and low vapor pressure. On the contrary, trimethylsilyl moieties are introduced easily into the ligand backbone and their derivatives are synthesized in high yields. In addition, trimethylsilyl functional groups confer to molecules such attributes as higher vapor pressure, thermal stability (high Tg), good solubility and steric bulk via higher volume. Such properties of the silyl moiety effectively hinder the aggregation and excimer formation of ppy-based Ir(III) complexes. Therefore, the combination of ppy and bulky trimethylsilyl moieties would be expected to be the best way to achieve an efficient phosphorescent emitter. Herein, we describe the results of our investigation into the preparation, thermal and optical properties and electroluminescent characteristics of a new Ir(ppy)3 derivative containing trimethylsilyl moieties.
Now let’s discuss Comparative Example 2 of Kim, which argues shows that a phenyl group is essential as compound T-1 fares poorer than e.g., compound M-1. The reality is much more complicated, because not only do the substituents have steric effects, but they also have electronic effects, which affect the wavelength of emission, and compatibility / incompatibility of a given dopant with a given host, because the examples are the compounds used in a specific device structure which may be optimal for one dopant and non-optimal for a similar dopant, just because there are a variety of factors at play. The Kim reference does not disclose the wavelength of emission of these compounds, nor the relevant energy levels of the hosts and dopants, only nothing the dopants are “green,” which covers a wide range of wavelengths and energy levels.
But you don’t have to take my word for it! Hohenleutner, et al. "Rapid combinatorial synthesis and chromatography based screening of phosphorescent iridium complexes for solution processing." Advanced Functional Materials 22.16 (2012): 3406-3413, teaches MMM, the non-silylated analogue of compound M-1, which has a wavelength of maximum emission of 519 nm. Ir(ppy)3, by comparison, has a wavelength of maximum absorption of 512 nm, so there is ~5 nm of difference. This might not seem like a lot, but it can be the difference between good and poor dopant-to-host energy transfer. Of course, the silyl group introduces electronic effects, too.
Now, let’s look at Table 2-1, which applicant argues shows sec-butyl provides different results than a phenyl substituent. The efficiencies are similar, and the lifetimes vary, but it is clear they have different colors (compare CIE values), i.e. the substituents also have electronic effects, which affect the wavelength of emission, and compatibility / incompatibility of a given dopant with a given host, precluding a true one-to-one comparison.
However, Comparative Compound 5A shows enhanced performance compared to Comparative Compound 3A; this is consistent with the teachings of Kim, or any of the other myriad references previously cited, re: addition of a silyl group.
Similarly, Comparative Compound 1 shows enhanced performance compared to Comparative Compound 4A; this is consistent with the teachings of Kim, or any of the other myriad references previously cited, re: addition of a silyl group.
Overall, Kim teaches that the group SiR17R18R19 gives large steric hindrance, and thus, is prevented from triplet-triplet extinction and may realize a device having very excellent life-span and luminous efficiency, as well as decreasing deposition temperature (see ¶51). While Kim teaches that one of the phenylpyridine ligands has a substituted or unsubstituted phenyl group, i.e. a group represented by Chemical Formula 2 in addition to a silyl group SiR17R18R19 (ibid.), the other phenylpyridine ligand is not so limited, and in one embodiment, may also have a silyl group SiR17R18R19 (see ¶22, ¶45). Kim teaches a variety of heteroleptic compounds, including with SiR17R18R19 on only one of the two different phenylpyridine ligands, the one having the phenyl group, i.e. a group represented by Chemical Formula 2 (see, e.g., Chemical Formula P-3), or on both of the different phenylpyridine ligands, one having the phenyl group and the other not having the phenyl group (see, e.g., Chemical Formula Q-38). Hence, it would be expected that the silyl group on either ligand provides this benefit, because this is not a ligand-specific benefit, and given a ligand without SiR17R18R19, that SiR17R18R19 could be added to the ligand to arrive at the enumerated benefits: a device having very excellent life-span and luminous efficiency, as well as decreasing deposition temperature.
Thus, this result is therefore expected, even when adding SiR17R18R19 to an analogous compound without a phenyl group, because SiR17R18R19 gives large steric hindrance, and thus, is prevented from triplet-triplet extinction and may realize a device having very excellent life-span and luminous efficiency, as well as decreasing deposition temperature, regardless of which ligand it is present on, and this is likely one reason Kim cites one embodiment desiring SiR17R18R19 on both ligands, and exemplifies several compounds having this motif. This is the presence of an expected property, which weights against a determination of non-obviousness. See MPEP §716.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of US-9490437-B2 in view of Kim, et al., US-20150090974-A1. 
Kim teaches compounds (including compound 6, which is the same as Cho’s compound PD-47), and the rationale for modification is the same as detailed in the 35 USC §103 rejections, below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, et al., US-20160111644-A1 (support for the cited compounds is found in the FRPR documents, giving the reference an effectively filed date of 10/17/2014), in view of Kim, et al., US-20150090974-A1.

Claim 1. Cho teaches a compound (at least compound PD-47):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Cho’s compound is not represented by claimed Formula 1, as it lacks the group −Si(R1)(R2)(R3) on prior art ligand of Formula 1A / claimed L1. However, Cho in general teaches that the ligand of Formula 1A / claimed L1 may have a substituent Z1, which may be −Si(Q1)(Q2)(Q3) (see ¶¶9-20 re: Formula 1 and ligand of Formula 1B). Thus, the claimed compound at least falls within the general scope of Cho’s prior art general formula. 
Kim teaches compounds; like Cho’s compounds, they are useful for electroluminescent devices, and, in most instances, have two different phenylpyridine ligands (see ¶¶20-23, ¶¶43-46). Kim’s compounds differ from Cho’s in that Kim teaches one of the phenylpyridine ligands has a substituted or unsubstituted phenyl group, i.e. a group represented by Chemical Formula 2 in addition to a silyl group SiR17R18R19 (ibid.), although the other phenylpyridine ligand is not so limited, and in one embodiment, may also have a silyl group SiR17R18R19 (see ¶22, ¶45). Kim teaches a variety of heteroleptic compounds, including with SiR17R18R19 on only one of the two different phenylpyridine ligands (see, e.g.,  Chemical Formula P-3), or on both of the different phenylpyridine ligands (see, e.g., Chemical Formula Q-38). Hence, Kim exemplifies the specific embodiment noted above, and/or alternatively suggests that silyl-substituted phenylpyridine and phenylpyridine are equivalents. Kim further teaches that the group SiR17R18R19 gives large steric hindrance, and thus, is prevented from triplet-triplet extinction and may realize a device having very excellent life-span and luminous efficiency, as well as decreasing deposition temperature (see ¶51). Hence, it would be expected that the silyl group on either ligand provides this benefit, because this is not ligand-specific.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a group −Si(R1)(R2)(R3) to Cho’s ligand L1 in order to give large steric hindrance, and thus, is prevented from triplet-triplet extinction and may realize a device having very excellent life-span and luminous efficiency.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a group −Si(R1)(R2)(R3) to Cho’s ligand L1, in place of the corresponding ligand L1 without −Si(R1)(R2)(R3), as this would have been the simple substitution one known element for another, with reasonable expectation of success (in this case, one phenylpyridine ligand for another, with reasonable expectation of success suggested by Cho teaching ligands with and without −Si(R1)(R2)(R3) as alternative auxiliary ligands). See MPEP §2143 B.
The modification suggests at least the following compound which is represented by claimed Formula 1:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Wherein M is Ir,
L1 is represented by Formula 2A(1), n1 is 2,
Wherein R1 to R3 are each −CH3,
L2 is represented by Formula 2B(1), n2 is 1,
Wherein R4 to R6 are each −CH3,
Wherein R22 is represented by Formula 9-6.
L1 and L2 are different from each other, and the sum of n1 and n2 is 3.

Claim 2. Modified Cho teaches or suggests the compound of claim 1, wherein the organometallic compound is claimed compound 1.

Claim 3. Cho teaches an organic light-emitting device (see Fig. 1 and ¶¶47-335) comprising:
a first electrode (110),
a second electrode (190),
and an organic layer disposed between the first electrode and the second electrode (150),
wherein the organic layer comprises an emission layer (see ¶52)
Cho does not explicitly teach at least one organometallic compounds of claim 1. However, Cho notes the unmodified compounds may be the dopants in combination with a host in the emissive layer (see ¶¶198-286, ¶¶231-232 and ¶283), suggesting the use of the modified compounds for the reasons set forth in the rejection of claim 1, above.

Claim 4. Modified Cho teaches or suggests the organic light-emitting device of claim 3, wherein
the first electrode is an anode (see ¶50),
the second electrode is a cathode (see ¶319),
and the organic layer comprises:
a hole transport region disposed between the first electrode and the emission layer, wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, or any combination thereof (see ¶¶143-197), and
an electron transport region disposed between the emission layer and the second electrode, wherein the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof (see ¶287-318). 

Claim 5. Modified Cho teaches or suggests the organic light-emitting device of claim 3, wherein the emission layer comprises the organometallic compound (see ¶¶198-286). 

Claim 6. Modified Cho teaches or suggests the organic light-emitting device of claim 5, wherein the organometallic compound acts as a dopant and the emission layer further comprises a host (see ¶¶198-286). 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, et al., US-20160111663-A1 (support for the cited compounds is found in the FRPR documents, giving the reference an effectively filed date of 10/17/2014), in view of Kim, et al., US-20150090974-A1.

The cited reference also teaches compound PD-47, and the rationale is the same as above.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, et al., US-20160111664-A1 (support for the cited compounds is found in the FRPR documents, giving the reference an effectively filed date of 10/17/2014), in view of Kim, et al., US-20150090974-A1.

The cited reference also teaches compound PD-47, and the rationale is the same as above.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, et al., US-20160111665-A1 (support for the cited compounds is found in the FRPR documents, giving the reference an effectively filed date of 10/17/2014), in view of Kim, et al., US-20150090974-A1.

The cited reference also teaches compound PD-47, and the rationale is the same as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721